ANNUAL REPORT FOR CYCLE COUNTRY ACCESSORIES CORP. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended September30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 001-31715 Cycle Country Accessories Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 42-1523809 (IRS Employer Identification No.) 5929 Baker Road, Suite 400 Minnetonka, MN 55345 (Address of principal executive offices) P: (952) 215-3100
